Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 10/04/2021 overcomes the prior art of record. However, it was noticed that claim 19 was improper since it depends on itself. To remedy this, via a telephonic interview (see attached interview summary), the examiner proposed an examiner’s amendment to attorney Juan [60564] to amend claim 19 to depend on claim 18. Attorney Juan authorized the amendment, thus placing the application in condition for allowance.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Juan Juan [60564] on 01/05/2022.

The application has been amended as follows (Bold and underlined text “ XxX ” indicates additions; Bold text “ XxX ” indicates amendments or changes to status; Bold  ” indicates deletions; Double bracketed and bold text “ [[x]] ” indicates deletions; Text within asterisk “ ***XxX*** ” indicates examiner's note and are not part of the claim) :
IN THE CLAIMS:

19. (Currently Amended) The no-crimp valve assembly of claim [[19]] 18 wherein said end fitting and said second fitting are coaxial.

***Only claim 19 is being amended. All other claims are to remain as filed in the response filed on 10/04/2021. Claim 19 is being amended to overcome an issue of improper dependency by changing the dependency to claim 18.***
 

Allowable Subject Matter
Claims 1-20 (20 claims total) are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art are Charon (US 5,735,307), Hung-Lin (US 5,992,823), Newman (US 5,558,375) and Norman (US 7,469,936). Charron and Hung-Lin teaches of a rotary ball valve capable of being configured as a 90o angle/elbow valve or as straight/coaxial valve similar to a feature of the claimed invention. Notice that Charron and Hung-Lin fails to teach the particular structure of the no-crimp end fitting as claimed. Newman and Norman teaches of two examples of no-crimp fittings used for coupling a resilient/polymeric tube As such, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular structure and function of the no-crimp valve assembly (10) comprising the valve subassembly (V) having the end fitting (F) integrally formed with the valve body of the valve assembly; said end fitting having the enlarged outer portion (17) with the outer threaded surface and the inner reduced sleeve portion (18) with the axial groove (16); the nut (14); the split ferrule (13) comprising the pair of opposed tapered portions (21, 25) and the serrated inner surface (27); the pipe (P); and wherein the tapered portion (25) of the enlarged outer portion is positioned between the ferrule and the threaded portion of the nut when the nut is threaded on to the enlarged outer portion in combination with all the limitations as claimed in claims 1-20 and as shown in at least Fig. 1 of the application.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753